


110 HRES 95 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 95
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives supporting the goals and ideals of Campus Fire Safety Month,
		  and for other purposes.
	
	
		Whereas in 2006, thirty-one states issued proclamations
			 recognizing September as Campus Fire Safety Month;
		Whereas since January 2000, at least 113 people, including
			 students, parents, and children have died in student housing fires;
		Whereas over three-fourths of these deaths have occurred
			 in off-campus occupancies;
		Whereas a majority of the students across the Nation live
			 in off-campus occupancies;
		Whereas a number of fatal fires have occurred in buildings
			 where the fire safety systems have been compromised or disabled by the
			 occupants;
		Whereas it is recognized that automatic fire alarm systems
			 provide the necessary early warning to occupants and the fire department of a
			 fire so that appropriate action can be taken;
		Whereas it is recognized that automatic fire sprinkler
			 systems are a highly effective method of controlling or extinguishing a fire in
			 its early stages, protecting the lives of the building’s occupants;
		Whereas many students are living in off-campus
			 occupancies, Greek housing, and residence halls that are not adequately
			 protected with automatic fire sprinkler systems and automatic fire alarm
			 systems;
		Whereas it is recognized that fire safety education is an
			 effective method of reducing the occurrence of fires and reducing the resulting
			 loss of life and property damage;
		Whereas students are not routinely receiving effective
			 fire safety education throughout their entire college career;
		Whereas it is vital to educate the future generation of
			 our Nation about the importance of fire safety behavior so that these behaviors
			 can help to ensure their safety during their college years and beyond;
			 and
		Whereas by developing a generation of fire-safe adults,
			 future loss of life from fires can be significantly reduced: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of Campus
			 Fire Safety Month;
			(2)encourages
			 administrators and municipalities across the country to provide educational
			 programs to all students during September and throughout the school year;
			 and
			(3)encourages
			 administrators and municipalities to evaluate the level of fire safety being
			 provided in both on- and off-campus student housing and take the necessary
			 steps to ensure fire-safe living environments through fire safety education,
			 installation of fire suppression and detection systems and the development and
			 enforcement of applicable codes relating to fire safety.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
